     Case 2:17-cv-00656-MMD-VCF Document 75 Filed 03/04/21 Page 1 of 1


1

2

3

4

5

6                             UNITED STATES DISTRICT COURT

7                                    DISTRICT OF NEVADA

8                                               ***

9     MONTE LEE BURCH,                                Case No. 2:17-cv-00656-MMD-VCF

10                                Petitioner,                      ORDER
            v.
11
      RENEE BAKER, et al.,
12
                              Respondents.
13

14         Respondents have filed an unopposed motion for enlargement of time (first

15   request) (ECF No. 74). The Court finds good cause to grant Respondents' motion.

16         It is therefore ordered that Respondents' unopposed motion for extension of time

17   (ECF No. 74) is granted. Respondents will have up to and including April 5, 2021, to file

18   and serve a response to Petitioner's motion for an evidentiary hearing. (ECF No. 73.)

19         DATED THIS 4th Day of March 2021.

20
21

22                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
23

24

25

26

27
28
